HORTON, J.,
dissenting: While the majority correctly states the law governing expansion of nonconforming uses, I believe that the appropriate analysis in this case focuses on the law governing special exceptions. Because I would accordingly reverse the trial court’s order, I respectfully dissent.
“A special exception is a use permitted upon certain conditions as set forth in a town’s zoning ordinance.” New London Land Use Assoc. v. New London Zoning Board, 130 N.H. 510, 517, 543 A.2d 1385, 1388 (1988). To be entitled to a special exception, the applicant must present to the zoning board sufficient evidence to support a finding that each requirement or condition for the exception, as listed in the ordinance, has been met. See Jensen’s, Inc. v. City of Dover, 130 N.H. 761, 765, 547 A.2d 277, 280 (1988). If the conditions are met, the board must grant the special exception. Cormier v. Town of Danville, 142 N.H. 775, 777-78, 710 A.2d 401, 403 (1998).
Technically, “special exception” is a misnomer. See 15 P. Loughlin, New Hampshire practice, Land use, planning AND ZONING § 23.01, at 250 (2d ed. 1993). When approved, it is not an exception to the ordinance but rather a permitted use under the terms of the ordinance. See Geiss v. Bourassa, 140 N.H. 629, 632, 670 A.2d 1038, 1040 (1996); see also 15 LOUGHLIN, supra at 250. Consequently, while there is a long-standing policy of zoning to limit the expansion of nonconforming uses because their expansion tends to thwart the purposes of zoning, cf. Peabody v. Town of Windham, 142 N.H. 488, 493, 703 A.2d 886, 889 (1997), special exceptions fall *574outside the realm of such policy concerns. Special exceptions circumscribe a more flexible permission for use of property than variances and nonconforming uses. See Geiss, 140 N.H. at 632, 670 A.2d at 1040. Thus, in reviewing the zoning board’s decision to grant or deny a special exception, the trial court may not apply the more stringent standard of review applicable to variances or nonconforming uses. See id. Nor should the more stringent nonconforming use standard be used to discern the intent of the voters enacting the zoning ordinance. Property owners in Hollis, subject to the unamended ordinance, were able to avail themselves of the right to expand nonconforming uses within the standards established by our case law, all without approval of the zoning board. The amendment had to do more than codify our existing case law. It provided a new standard for change or expansion of nonconforming uses and vested jurisdiction in the zoning board to apply this standard.
Here, section XII of the Hollis Zoning Ordinance provided for a “reasonable level of alteration, expansion or change to occur by special exception . . . .” To be eligible for a special exception permitting alteration of use, section XII required the applicant to demonstrate, in relevant part, that: “(a) the proposed alteration, expansion or charge [sic] will not change the nature and purpose of the original use, and (b) the proposed alteration, expansion or change would involve no substantially different effect on the neighborhood.” Siergiewicz properly applied for a special exception. After a hearing, the board found that all of the conditions required by section XII had been met and accordingly granted the exception.
Words in a zoning ordinance are given their plain meaning if possible. See Johnston v. Town of Exeter, 121 N.H. 938, 943, 436 A.2d 1147, 1151 (1981). The ordinance in this case plainly provides for “alteration, expansion or [change]” of nonconforming use by special exception. In other words, if the enumerated conditions are met, the applicant would be entitled to an alteration, expansion, or change of ah otherwise nonconforming use, not as an exception to the ordinance, but as a permitted use free of the restrictions applicable to expansions of bare nonconforming uses. The special exception, if granted, must conform only to the requirements of the zoning ordinance and any additional reasonable conditions placed on it by the board. Cf. Geiss, 140 N.H. at 632, 670 A.2d at 1040.
In reviewing the board’s decision, the trial court is limited in its determination to whether the board’s decision was unlawful or unreasonable, on a balance of the probabilities. See Peabody, 142 N.H. at 492, 703 A.2d at 888. Where the board decision concerns a grant of a special exception, the trial court must consider whether *575there was sufficient evidence before the board to support a favorable finding on each of the conditions under the ordinance. See Barrington Owners’ Assoc. v. Town of Barrington, 121 N.H. 627, 630, 433 A.2d 1266, 1268 (1981). The trial court must be mindful that factual findings of a zoning board are prima facie lawful and reasonable. See Peabody, 142 N.H. at 492, 703 A.2d at 888.
In this case, the board found that the new facility would not represent any change in the nature or purpose of the original use. Siergiewicz presented testimony at the hearing that the proposed new facility would merely continue his existing use of the original building as a precision metal machinery operation. The board further determined, and the trial court agreed, that the new building would have no substantially different effect on the neighborhood. Evidence at the board hearing, which the trial court confirmed with a view, showed that trees surrounding the new building would serve as a partial screen from adjacent residential property and that the new building would be located off the street, away from abutters. I would find that there is sufficient evidence on the record to support the board’s conclusion that each of the conditions for a special exception had been met and therefore the grant of a special exception was proper. Cf. Jensen’s, Inc., 130 N.H. at 765, 547 A.2d at 280 (even absent trial court’s finding, if any of board’s reasons for denial of special exception supports its decision, we will uphold denial).
Here, the trial court erred by applying an excessively stringent review, properly applied to review of expansion of nonconforming uses, but not to special exceptions. The question before the trial court was not whether Siergiewicz’s new facility expanded the nonconforming use beyond due limits, but whether there was sufficient evidence, on the balance of the probabilities, to support the board’s determination that each of the requirements for the special exception had been met. A special exception is simply not subject to any limitation aside from the statute that creates it and reasonable restrictions imposed by the board. Neither exists here to warrant the trial court’s determination that the use was “well beyond that acceptable for a special exception.” Because I would hold that the trial court erred as a matter of law in applying an erroneous standard of review and that there is sufficient evidence to support the board’s decision, I would reverse the trial court’s decision and sustain the board’s grant of a special exception.
BROCK, C.J., joins in the dissent.